ORDER
The Court having considered the consent to suspension under Rule BV16b filed by the Attorney Grievance Commission and the Respondent, Dennis A. Laskin, under Maryland Rule BV16, it is this 18th day of December, 1996,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Dennis A. Laskin is suspended from the practice of law in Maryland pending further Order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Dennis A. Laskin from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the state.